—In a proceeding pursuant to Election Law § 16-102 to invalidate a petition designating Jacques Michel as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Democratic Party as its candidate for the public office of Member of the Rockland County Legislature, 13th Legislative District, the petitioner appeals from a final order of the Supreme Court, Rockland County (O’Rourke, J.), dated August 22, 2003, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
*425A candidate’s designating petition will be invalidated on the ground of fraud when the designating petition is permeated with fraud (see Matter of McRae v Jennings, 307 AD2d 1012 [2003]; Matter of Ragusa v Roper, 286 AD2d 516, 516-517 [2001]). Under the circumstances presented, the petitioner failed to meet his burden of establishing by clear and convincing evidence that the totality of the instances of irregularities relating to the designating petition of Jacques Michel rose to the level at which it could be said that the designating petition was permeated with fraud (see Matter of McRae v Jennings, supra; Matter of Ragusa v Roper, supra; Matter of Calvi v McLaughlin, 264 AD2d 453 [1999]; Matter of Miller v Boyland, 143 AD2d 237 [1988]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.